Citation Nr: 0729519	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970, including active duty service in the Republic of 
Vietnam.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2003, the veteran was afforded a hearing before 
Decision Review Officer (DRO).  A transcript of this hearing 
is of record.

When the veteran's appeal was previously before the Board in 
May 2006, it was decided in part and remanded in part.  The 
case has been returned to the Board for further appellate 
action.

The issue of entitlement to service connection for psoriasis 
is addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy.

2.  The occurrence of a claimed in-service stressor 
supporting the current diagnosis of PTSD is not established 
by credible supporting evidence.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in April 2003, prior to the initial adjudication of 
the claim.  Although he was not specifically informed in this 
letter that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for VA to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although the veteran was not provided notice with respect to 
the disability rating or effective date element of his claim 
until June 2006, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for PTSD.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claim was 
no more than harmless error.

The Board also acknowledges that the veteran has not been 
afforded a VA examination in response to his claim but has 
determined that no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  The Board notes that, as discussed below, while 
the record establishes that the veteran has been diagnosed 
with PTSD, the veteran's claimed in-service stressors have 
not been verified.  Therefore, remanding the claim for a VA 
examination would serve no useful purpose and would only 
result in further delay.

The record reflects that the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  In addition, it has undertake appropriate 
development to attempt to verify his claimed service 
stressors.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board notes that the medical evidence of record 
establishes that the veteran has a valid diagnosis of PTSD as 
it shows he was diagnosed with PTSD while receiving treatment 
at the Manchester, New Hampshire Vet Center.  The veteran's 
social worker, in a November 2005 statement, attributed his 
PTSD to his reported stressors of loading bodies into body 
bags, witnessing a suicide bomber kill himself and other 
civilians, and seeing someone badly burned following a gas 
tank explosion.  The Board finds that the first two 
requirements for service connection for PTSD have been met as 
the record contains medical evidence diagnosing the condition 
and medical evidence of a link between current symptoms and 
an in-service stressor.  The Board must therefore determine 
whether the evidence establishes that the veteran 
participated in combat with the enemy or contains credible 
supporting evidence that the veteran's claimed in-service 
stressors occurred.

The veteran contends that his PTSD was the result of several 
incidents that he observed during his active duty service.  
The veteran claims that in December 1969 he witnessed a 
gasoline and phosphorus explosion that badly burned a Navy 
Seal.  The veteran helped load the burned man into a medivac 
helicopter.  In addition, the veteran contends that while in 
Saigon in January 1970, he saw a suicide bomber kill herself 
and several other civilians.  He also states that during his 
active duty service, he pulled dead bodies out of the water 
and placed them into body bags.  Although it is not entirely 
clear, it does not appear that the veteran is contending that 
any of these stressors occurred while he was participating in 
combat.  

In any event, service records show that the veteran served in 
the Navy as a radio-operator.  He did not receive any award 
indicative of his participation in combat and the service 
records contain no corroborating evidence of the veteran's 
participation in combat or of any of the veteran's claimed 
stressors.  Moreover, in an October 2004 report, the Center 
for Unit Records Research noted that it had been unable to 
verify any of the veteran's reported stressors.  In fact, 
there is no corroborating evidence of the veteran's 
participation in combat or of any of the claimed stressors.  
Accordingly, service connection is not in order for this 
claimed disability.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In the May 2006 remand, the Board ordered that the veteran be 
provided an examination to determine the etiology of his 
psoriasis and that the examiner should review the entire 
record prior to rendering his or her medical opinion.  The 
veteran was provided an examination in December 2006.  The 
examination report indicates that the examiner did review the 
claim folders; however, the examiner stated that while the 
record referenced a medical statement by Dr. Levitt, such a 
statement was not found in the claims folders.  The examiner 
went on to conclude that it was not at least as likely as not 
that the veteran's psoriasis was related to his active duty 
service.  

The Board notes that the record does contain a January 2006 
statement from Dr. Levitt noting that the veteran had been 
troubled with psoriasis for 35 years and that it first 
developed while the veteran was in Vietnam.  Dr. Levitt also 
stated that it is very probable that the veteran's psoriasis 
developed as a result of stress during his Vietnam service.  
While the December 2006 examiner rendered a well-supported 
medical opinion that the veteran's psoriasis was not related 
to his active duty service, this opinion was made without 
review of the January 2006 statement from Dr. Levitt.  

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC 
for the following actions:

1.  The RO or the AMC should return the 
claims folders, to include a copy of this 
remand, to the physician who performed 
the December 2006 VA examination.  The 
examiner should review the claims 
folders, including the January 2006 
letter from Dr. Levitt, and state whether 
it is at least as likely as not (50 
percent or better probability) that the 
veteran's psoriasis is etiologically 
related to his active duty service, 
including service in Vietnam and exposure 
to Agent Orange and other chemicals.

If the December 2006 VA examiner is not 
available, the RO or the AMC should 
arrange for the claims folders to be 
reviewed by another appropriate physician 
who should provide the required opinion 
and supporting rationale.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals






 Department of Veterans Affairs


